DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 34 is objected to because of the following informalities:  Claim 34 recites:
“i) mixing the polystyrene with a brominated styrene-butadiene copolymer and a blowing agent comprising greater
ii) than 0wt% and less than about 75 weight percent...”
While the claim is not indefinite, it is suggested that the claim be amended to move the “greater” to line 6 after the “ii)”, stating:
“i) mixing the polystyrene with a brominated styrene-butadiene copolymer and a blowing agent comprising 
ii) greater than 0wt% and less than about 75 weight percent...”
Appropriate correction is not required but is respectfully requested. 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 12/9/2021. In particular, claim 1 has been amended to recite “wherein the temperature sufficient to isomerize at least a portion of the Z-1,1,1,4,4,4-hexafluoro-2-butene to E-1,1,1,4,4,4-hexafluoro-2-butene is at least 230ºC;” claim 3 has been amended to recite “…is at least from 250ºC to 350ºC, and wherein the process is preferably performed at a pressure of from 100 psi to 5000 psi…”; claim 13 has been amended to change “200ºC” to “230ºC”; Claim 18 has been amended to delete several species of co-blowing agent; claim 20 has been amended to recite a range of “from 10% to 75 weight percent” of the Z-1,1,1,4,4,4-hexafluoro-2-butene; claim 34 has been amended to recite a range of “greater than 0wt% and less tan bout 75wt%” of the Z-1,1,1,4,4,4-hexafluoro-2-butene; and the term “PolyFR” in claims 10 and 34 has been changed to “a brominated styrene-butadiene copolymer.” 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear whether the claim is limited to the preferable pressure recite or not. Therefore, claim 3 is indefinite. For the purposes of compact prosecution, the claim will be interpreted to not be limited to the preferable pressure recited in claim 3. 
Claim 13 recites that “the temperature sufficient to isomerize at least a portion of the Z-1,1,1,4,4,4-hexafluoro-2-butene to E-1,1,1,4,4,4-hexafluoro-2-butene is about 230ºC or greater.” However, claim 1, on which claim 13 depends, recites that “the temperature sufficient to isomerize at least a portion of the Z-1,1,1,4,4,4-hexafluoro-2-butene to E-1,1,1,4,4,4-hexafluoro-2-butene is at least 230ºC.” The range of claim 13 includes amounts outside the range of its parent claim. For example, a range of “about 230ºC” includes amounts less than 230ºC, such as 228ºC-299.9ºC, which are outside the scope of claim 1. The scope of claim 13 is therefore unclear. It is unclear whether the claims include amounts less than 230ºC, based on the “about 230ºC or greater” recited in claim 13, or whether amounts less than 230ºC are excluded, based on “at least 230ºC” recited in claim 1. 


The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites that “the temperature sufficient to isomerize at least a portion of the Z-1,1,1,4,4,4-hexafluoro-2-butene to E-1,1,1,4,4,4-hexafluoro-2-butene is about 230ºC or greater.” However, claim 1, on which claim 13 depends, recites that “the temperature sufficient to isomerize at least a portion of the Z-1,1,1,4,4,4-hexafluoro-2-butene to E-1,1,1,4,4,4-hexafluoro-2-butene is at least 230ºC.” The range of claim 13 includes amounts outside the range of its parent claim. For example, a range of “about 230ºC” includes amounts less than 230ºC, such as 228ºC-299.9ºC, which are outside the scope of claim 1. Therefore, claim 13 fails to further limit its parent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 12-13, 17, 20, 23, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (EP 2706086). Because EP 2706086 is in German, the machine-translated English equivalent is cited below.
Sommer et al. teach a process for the production of polymer foams by extrusion using hydrofluoroolefins (¶1). The process comprises forming a polymer melt from a styrene polymer, introducing a flame retardant and an IR absorber optionally with other additives, and a blowing agent mixture to the melt to form a foamable melt, and extrusion of the foamable melt into an area of lower pressure with foaming to form the foam. See ¶8. Polystyrene is the preferred polymer to be utilized. Styrene acrylonitrile is another example of polymer. Examples of flame retardant include hexabromocyclododecane (¶15). Examples of IR absorber include graphite (¶12). Talc is a preferred additive (¶23). 
Preferred hydrofluoroolefins include HFO-1336mzz-Z (¶27). A co-blowing agent is also used together with the HFO in a mixture, with expressly named examples of co-blowing agent being HFCs. See ¶28. It would have been obvious to use HFO-1336mzz-Z as the blowing agent, together with a co-blowing agent including an HFC, given the teachings of Sommer et al., because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
In the process of Sommer et al., the temperature at which the components are added in a stage (b) is at least 150ºC, preferably 160 to 290ºC. At this stage the IR absorber, flame retardant, and/or other optional additives are added to the melt. See ¶35. Sommer et al. further disclose that the blowing agent is added to the primary extruder in a stage (c). There is no indication that the temperature is lowered until the melt is foamed. The blowing agent is added under a preferably pressure of from 100 to 250 bar, which is a range of 1450.38 to 3625.94 psi. This falls entirely within the range of instant claim 30 and the “preferable” range of claim 3. The foamable melt is transferred to a secondary extruder, where it is then cooled for foaming. See ¶37-38. Because the blowing agent is added to the primary extruder, the primary extruder of which is at a temperature in a range of, preferably, 160ºC to 290ºC, and under a pressure which falls entirely within the range of instant claim 30 and 3, when the hydrofluoroolefin used in Sommer et al. is HFO-1336mzz-Z, as expressly disclosed in ¶27, the HFO-1336mzz-Z will necessarily isomerize to HFO-1336mzz-E, as these are the conditions sufficient to isomerize HFO-1336mzz-Z to HFO-1336mzz-E, as disclosed in the instant specification. The burden is shifted to Applicants to provide factually supported objective evidence to support the contrary. There is no indication that before heating, any HFO-1336mzz-E is present in the blowing agent of Sommer et al. This meets instant claim 2. As disclosed in ¶56, the blowing agents are added to extruder, which are at the temperature sufficient to melt the polymer, the temperature range of which is previously disclosed to range from 160ºC to 290ºC. 
The temperatures disclosed in Sommer overlap the range of amended claim 1, instant claims 3, instant claim 13, and instant claim 30. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Sommer et al. to heat the melt to a temperature which meets the instant claim limitations of instant claims 1, 3, 13, and 30, which is sufficient to isomerize the HFO-1336mzz-Z to HFO-1336mzz-E, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Regarding instant claim 17, Sommer teaches identical co-blowing agents, and particularly ethanol and carbon dioxide, can be used in the blowing agent of the process of the invention. As the co-blowing agent is an identical material which can increase the solubility of Z-1,1,1,4,4,4-hexafluoro-2-butene in the polymer during heating, as discussed at page 10, lines 23-24 and page 11, lines 5-7 of the instant specification,  the co-blowing agent will necessarily perform the function required by instant claim 17. The hydrofluoroolefin, of which HFO-1336-mzz-Z is an expressly named example, is present in an amount of from 5 to 70% by weight in the blowing agent of Sommer et al. (See ¶25), which overlaps the amount of claim 20. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Sommer et al. to use an amount of HFO, including HFO-1336mzz-Z, which meets instant claim 20 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
The same temperature and pressure is used to combine the blowing agent and polymer of Sommer et al. as required by the instant claims, as discussed in the rejection above. Thus, the same blowing agent will isomerize to the same extent under the same conditions, including the requirements of instant claim 23. 
The polymer melt of Sommer et al. is extruded at temperatures of from, preferably 100 to 140ºC (¶56) and into a pressure of, for example, into a lower pressure which can be superatmospheric, subatmospheric, or atmospheric. The pressure in the nozzle, i.e. die, is preferably from 80 to 140 bar, or 1160.3 to 2,030.53 psi. This falls within claim 30. 
As claim the components of claim 12 are in the alternative, and Sommer et al. teaches brominated flame retardants, claim 12 is met by Sommer et al. 
In an example of Sommer et al., HFO 1336mzz-Z is used with a co-blowing agent. See ¶53. The blowing agent is added to a melt of polystyrene and flame retardant. The range at which the blowing agent is added is from 160 to 290ºC, which overlaps the claimed ranges as discussed above. When the HFO 1336mzz-Z is added, the initial mixture will contain the HFO 1336mzz-Z, and this is a first mixture. At the disclosed temperature in the Example, the HFO 1336mzz-Z will isomerize to HFO 1336mzz-E, as the temperature of Sommer et al. is expressly described in the instant specification a sufficient for isomerization, and the temperature range overlaps the range required by the instant claims. This will thereby form a second mixture comprising the HFO 1336mzz-E. The instant specification teaches that temperatures greater than 150ºC are sufficient to isomerize HFO 1336mzz-Z to HFO 1336mzz-E. The HFO-1336mzz-Z is present in amounts of from 5 to 70wt%, as disclosed in ¶8 and ¶25 of Sommer et al. The melt is extruded at a temperature of from 110-135ºC to form a foam. See ¶56. 

Claims 18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (EP 2706086) and further in view of Bowman et al. (US 2007/0010592).  Because EP 2706086 is in German, the machine-translated English equivalent is cited below.
Sommer et al. teach that process and foam as discussed in this rejection above, the rejection of which incorporated herein by reference. Because the blowing agent added is the HFO-1336mzz-Z together with co-blowing agent, which is added to a melt of polymer, which is preferably polystyrene, and flame retardant, IR absorbers, and/or other additives, the mixture formed initially will be a first mixture containing polystyrene, a blowing agent comprising the HFO-1336mzz-Z and additional blowing agent (together with the flame retardant, IR absorber, and/or other additives), and after being mixed at the temperatures disclosed in Sommer et al., the HFO-1336mzz-Z will isomerize to HFO-1336mzz-E, thereby forming a second mixture, before the mixture is extruded in a third step at a temperature of from 100 to 140ºC to form a foam. See ¶41. The temperature of the polymer melt ranges from 160ºC to 290ºC (¶9 and ¶35). A flame retardant used in Sommer et al. is a polymeric flame retardant. See ¶53. 
In an example of Sommer et al., HFO 1336mzz-Z is used with a co-blowing agent. See ¶53. The blowing agent is added to a melt of polystyrene and flame retardant at a temperature in a range of from 160 to 290ºC, which overlaps the instantly claimed ranges of instant claims 1, 3, 13, and 33-34. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Sommer et al. to heat the mixture of the invention at a temperature which meets the instant claim limitations of the instant claims because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 

 When the HFO 1336mzz-Z is added, the initial mixture will contain the HFO 1336mzz-Z, and this is a first mixture. The temperature range of Sommer includes temperatures at which the HFO 1336mzz-Z will isomerize to HFO 1336mzz-E, thereby forming a second mixture comprising the HFO 1336mzz-E. The HFO-1336mzz-Z is present in amounts of from 5 to 70wt%, as disclosed in ¶8 and ¶25 of Sommer et al. The melt is extruded at a temperature of from 110-135ºC to form a foam. See ¶56. 
While Sommer et al. expressly discloses that co-blowing agents including HFCs can be used together with the HFOs, of which HFO-1336mzz-Z is used in the examples, Sommer et al. do not expressly disclose that the co-blowing agent is HFC-152a as required by instant claims 33 and 34 or amended instant claim 18. 
However, Bowman et al. teach blowing agents comprising HFOs (abstract and entire document) wherein the blowing agents comprise the HFO and further comprise a co-blowing agent. Expressly named examples of co-blowing agent include ethanol, carbon dioxide, and HFCs, with an expressly named HFC being HFC -152a. See ¶49 and ¶54. The blowing agents are used to produce, for example, polystyrene foams. See ¶70 and Examples. 
In view of Bowman’s recognition that ethanol and/or carbon dioxide are equivalent and interchangeable with HFCs including HFC-152a for use as co-blowing agent together with hydrofluoroolefins, it would have been obvious to one of ordinary skill in the art to substitute the ethanol and/or carbon dioxide co-blowing agent as disclosed in Sommer et al. with HFC-152a as taught in Bowman and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).

Claims 10 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (EP 2706086) and further in view of Han et al. (US 2016/0347922).  Because EP 2706086 is in German, the machine-translated English equivalent is cited below.  
Sommer et al. teaches the process for the production of polymer foams by extrusion using hydrofluoroolefins as described in this action above, the discussion of which is incorporated herein by reference. Sommer et al. do not expressly disclose that the flame retardant is a brominated styrene-butadiene copolymer. 
However, Han et al. teach an extruded polystyrene foam comprising a foaming agent which can include a hydrofluoroolefin such as E-HFO-1336mzz (¶33) and which can further include a co-blowing agent including HFCs of which HFC-152a is a named example (¶34). Han teaches that flame retardants are added to the compositions of the invention, with expressly named examples being hexabromocyclododecane and brominated polymeric flame retardants based on styrene butadiene copolymers (see ¶45). 
In view of Hahn’s recognition that hexabromocyclododecane is equivalent and interchangeable with brominated polymeric flame retardants based on styrene butadiene copolymers for use as flame retardants for extruded polystyrene foams including blowing agents such as HFO-1336-mzz (which is 1,1,1,4,4,4-hexafluoro-2-butene), it would have been obvious to one of ordinary skill in the art to substitute the hexabromocyclododecane flame retardant as disclosed in Sommer et al. with brominated polymeric flame retardants based on styrene butadiene copolymers  as disclosed in Han et al. and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
Applicant argues that the HFC recited in ¶28 of the translation “seems to be an error,” as stated on page 7 of the Remarks filed on 12/9/2021.
This is not persuasive.
Applicants have provided no evidence supporting the contention that the recitation of HFC is an error. The fact that it is “the only place in the document which…refers to ‘HFC’s’” is not evidence that the term is an error. The burden is with Applicants to provide factually supported objective evidence that the term is an error. It will be made of note that the term HFC is present in both the original German document and the machine-translated English equivalent. The term, therefore, does not appear to be an error as argued by Applicants. The reference is relied on for what is expressly disclosed therein, including the teaching of HFC co-blowing agents. 
Applicant argues that “there is no suggestion in Sommer for the selection of Z-1336-mzz over the other equally preferred blowing agent” and that “…the application of the teachings in Sommer in this way can only be arrived at through hindsight” as stated on page 7 of the Remarks filed on 12/9/2021. 
This is not persuasive. 
As discussed above, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. It would have been obvious to one of ordinary skill in the art to use HFO-1336-mzz-Z given the express disclosure of the compound as a blowing agent for use in Sommer et al. The fact that other materials are also mentioned as preferred does not make the use of the expressly disclosed HFO-1336-mzz-Z any less obvious. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection above “takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.” It would have been obvious to one of ordinary skill in the art to use HFO-1336-mzz-Z given the express disclosure of the compound as a blowing agent for use in Sommer et al.
With regards to Applicant’s arguments over Bowman, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The use of HFO-1336-mzz-Z is expressly disclosed in the primary Sommer et al. reference. What Bowman et al. teaches is that ethanol and/or carbon dioxide are equivalent and interchangeable with HFCs, including HFC-152a, for use as co-blowing agent together with hydrofluoroolefins, and based on this teaching, it would have been obvious to one of ordinary skill in the art to substitute the ethanol and/or carbon dioxide co-blowing agent as disclosed in Sommer et al. with HFC-152a as taught in Bowman and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).
With regards to Applicant’s arguments that the reliance on Bowman is based on hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection above “takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.” It would have been obvious to one of ordinary skill in the art to art to substitute the ethanol and/or carbon dioxide co-blowing agent as disclosed in Sommer et al. with HFC-152a as taught in Bowman and thereby arrive at the present invention. Substitution of one co-blowing agent for another is not a novel feature. This is especially true given that the no evidence of criticality and/or unexpected results for use of the combination of HFO-1336-mzz-Z and HFC 152a has been provided by Applicants. Each of the instantly claimed features is present in the prior art as discussed in the rejection above. Therefore, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766